Citation Nr: 0430698	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, asbestosis, degenerative disc disease, a stomach 
disability, bilateral carpal tunnel syndrome, and hearing 
loss of the left ear.

2.  Entitlement to a total and permanent rating for non-
service-connected VA pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
January 1973 to October 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from June 2003 and November 2002 determinations by 
the Jackson, Mississippi, RO that denied the benefits sought.  
The veteran testified at a hearing before the Board in April 
2004. 

The claim for a permanent and total rating for non-service-
connected VA pension purposes is addressed in the REMAND part 
below and is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

The veteran's claimed bilateral foot disorder, asbestosis, 
degenerative disc disease, stomach disorder, bilateral carpal 
tunnel syndrome, and hearing loss of the left ear are not 
related to disease or injury incurred in service or 
manifested within the first post-service year.


CONCLUSIONS OF LAW

A bilateral foot disability, asbestosis, degenerative disc 
disease, a stomach disability, bilateral carpal tunnel 
syndrome, and hearing loss of the left ear were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board  will address certain general rules 
applicable to all claims.  The Board observes that the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform a claimant about the information and evidence the 
claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied all obligations under the 
VCAA.

VA has a duty to notify a claimant and his representative, if 
any, of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
2002).  The VA notified the veteran of these matters in the 
RO's rating decision, its statement of the case, its 
supplemental statement of the case, and at the April 2004 
Board hearing.  Additionally, the RO sent the veteran a 
notification letter in February 2002 that generally 
identified the information and evidence the RO would obtain 
and the information and evidence that the veteran should 
provide.  The Board concludes that the discussions in all of 
these documents adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.
  
With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
appears to have held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was notified in the February 2002 
letter that if certain criteria were met, VA would make 
reasonable efforts to obtain relevant records.  The RO did in 
fact do so, extensively, in 2002.  He was notified that it 
was still his responsibility to make sure that VA received 
these records.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  The letter specified the 
evidence required of the veteran and the evidence that the RO 
would obtain.  Moreover, as requested by the veteran, he was 
given a copy of his entire claims folder in October 2004.

The Board concludes that the VA has satisfied all requisite 
elements of proper notice under the VCAA, including the 
"fourth element" described in Pelegrini.  In any event, a 
recent binding opinion by the VA's General Counsel determined 
that the Pelegrini Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAOPGCPREC 1-2004 (February 24, 2004).  The February 2002 
letter to the veteran predates the initial rating action of 
November 2002. 

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and post-service medical records.  In 2002, 
the RO underwent extensive efforts to obtain records in 
support of these claims.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In light of this extensive and thorough development, the 
Board finds that the veteran has not been prejudiced by any 
technical failure of VA in its duty to assist, and that any 
technical violation of the duty to assist can be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  At this point and on the basis of this record, 
further efforts to notify or assist the veteran under the 
provisions of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate 
unquestioning, blind adherence in face of overwhelming 
evidence in support of result in particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its duties to inform 
and assist the veteran at every stage of this case.  The 
Board will, therefore, now turn to the merits of the 
veteran's claims.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for some disorders may also be established based 
on a legal "presumption" by showing that this condition was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307 and 3.309.  There is no such 
showing here.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).

A review of the medical evidence shows that the veteran now 
suffers from some, but perhaps not all, of the disorders at 
issue, though this is not clear.  In providing the veteran 
all responsible doubt, the Board will assume that the veteran 
has the disorders at issue for the limited purpose of this 
decision. 

Regarding the issue of whether there is medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury, the Board finds 
against the veteran's claims.  Service medical records from 
January 1973 to October 1974 fail to support a finding of a 
disability or disabilities that began during this service.  
For example, in October 1974, following indications that the 
veteran's hearing may have worsened during his service after 
a cold, an audiological examination showed "normal" 
bilateral hearing.  April 1974 pelvis X-rays taken after a 
fall on the veteran's right side were normal.  Significantly, 
his October 1974 separation medical examination was 
essentially normal; neither the examiner nor the veteran 
cited any of the disorders at issue.  Thus, as a whole, the 
Board finds that the veteran's service medical records do not 
support his claims. 

At his April 2004 hearing, the veteran appeared to indicate 
that he developed a stomach disorder in June 1977 during his 
service in the National Guard (Transcript [T.] at page 16).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1) (2004).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA under 38 U.S.C.A. §§ 101(24), 106, 1131.  
However, in this case, there is no evidence that the veteran 
developed a chronic stomach disability, or any other 
disability, as the result of his National Guard service.  

The Board also finds that there is not competent, medical 
evidence of a nexus between any alleged in-service disease or 
injury and any currently claimed disorder.  Medical records 
either submitted by the veteran or obtained by the RO clearly 
indicate that the current disorders at issue began many years 
after separation from active service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The post-service medical records, indicating the 
disorders at issue many years after service, provide negative 
evidence against these claims. 

The veteran has alleged asbestos exposure during service, but 
he has provided limited details as to his exposure.  
Regardless, he does not appear to have been formally 
diagnosed with asbestosis and, in any event, no medical 
professional has linked the alleged disorder based on 
asbestos exposure to service.  The veteran never stated that 
he had continuity of relevant symptomatology and treatment 
since service that would indicate a continuity of relevant 
symptomatology.  See Maxson, supra; see also Degmetich, 
supra; Brammer, supra.

After reviewing all the pertinent evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claims.  Nothing in the 
extensive medical records supports the veteran's belief that 
these disorders were caused by service or anything the 
veteran was exposed to during his service many years ago.  
Further, extensive medical evidence, as cited above, provide 
negative evidence against the veteran's claims as they 
indicate disorders that began many years after service. 

With regard to the veteran's own contention that he has these 
disorders related to service, as a layperson he may be 
competent to report that an injury occurred; however, he is 
not competent to relate his current disabilities to service.  
Simply stated, the veteran is not competent to provide a 
medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  He is not competent to 
associate his current disorders with service nearly 30 years 
ago.  

In sum, the weight of the credible, competent evidence shows 
that the claimed current disorders were not incurred in or 
aggravated by the veteran's active service.  As the 
preponderance of the evidence is against the claims, the 
"benefit of the doubt" rule does not apply, and the Board 
denies the claims.  38 U.S.C.A. § 5107(b) West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).                       

ORDER

Entitlement to service connection for a bilateral foot 
disability, asbestosis, degenerative disc disease, a stomach 
disability, bilateral carpal tunnel syndrome, and hearing 
loss of the left ear is denied.


REMAND

With regard to the claim of entitlement to a total and 
permanent rating for pension purposes, additional development 
is needed.  

In Talley v. Derwinski, 2 Vet. App. 282 (1992), Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), and Brown v. Derwinski, 2 
Vet. App. 444 (1992), the Court provided the analytical 
framework for the adjudication of pension cases.  These cases 
generally hold that the VA has a duty to ensure that an 
appropriate rating for each disability of record is assigned 
using the approach mandated by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), that the "average person" and 
"unemployability" tests are both applied, and that if the 
benefit may not be awarded under the "average person" or 
"unemployability test," a determination must then be made 
whether there is entitlement to non-service-connected 
disability pension on an extraschedular basis.

The average person (or objective test) is rooted in 38 
U.S.C.A. § 1502 (West 2002); it mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantial 
gainful occupation, provided that the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521 (West 2002) and 38 C.F.R. §§ 3.321(b)(2) and 
4.17 (2004) and mandates that where it is shown that the 
veteran's disabilities meet the requirements of 38 C.F.R. § 
4.16, and it is shown that his disabilities are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantial 
gainful employment.  If so, the veteran again meets the 
requirements under law for the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability test," a determination is 
required as to whether the veteran should be granted 
entitlement to a nonservice-connected disability pension 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(2) on the 
basis that he or she is unemployable by virtue of age, 
occupational background, or other related factors.  Such a 
detailed analysis has not been performed in this case.  Thus, 
in light of the foregoing, the Board finds that further 
development, as specified below, is warranted.

Accordingly, the claim for a permanent and total rating for 
VA non-service-connected pension purposes is REMANDED to the 
RO, via the AMC, for the following actions: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
for a VA non-service-connected pension.  
With any authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  The veteran is also asked to submit a 
statement listing all disorders he 
currently experiences and the effect that 
each has on his ability to function.

3.  The RO should schedule the veteran 
for a VA general medical examination.  
The claims folder must be provided to the 
examiner.  The examination must include a 
discussion of any orthopedic complaints 
and must provide a comprehensive report 
regarding the nature and extent of all 
current disorders, including any listed 
by the veteran pursuant to paragraph two 
of the REMAND order, above.  All 
necessary tests should be conducted; the 
examiner should review the results of any 
testing together with the completion of 
the report.  

The VA general medical examiner should 
note any weakened movement, excess 
fatigability, incoordination, and the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation.  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to any disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate functional impairment due to 
pain attributable to a disability.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  It is 
imperative that if the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the case should be 
reviewed by the RO.  The RO should 
readjudicate the claim for a permanent 
and total rating for VA non-service-
connected pension purposes as follows:

(a) The RO must list all the 
veteran's disabilities on a 
formal rating document and 
assign separate evaluations to 
each disability.  

(b)  The case should then be 
considered under the two-prong 
test enunciated by the Court 
in Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  That is, 
with consideration of the 
"objective" test under 
38 C.F.R. §§ 4.15, 4.16 and 
4.17 (2004)  and the 
"subjective" test under 
38 C.F.R. §§ 3.321(b)(2), and 
4.15 and 4.17 (2004).

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
treated expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	PANAYOTIS E. LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



